Citation Nr: 0025663	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-09 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
January 1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 10 percent rating 
for mechanical low back pain.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist claimants in 
the development of facts pertinent to well grounded claims 
and that VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Morton v. West, 
12 Vet. App. 477 (1999).

Where a veteran has stated that a service-connected 
disability has increased in severity, or where a veteran 
disputes an initial rating of a service-connected disability, 
a claim of entitlement to an increased rating for that 
service-connected disability is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  Here, the veteran has stated that his 
service-connected mechanical low back pain has increased in 
severity.  Thus, his claim is well grounded and development 
is appropriate.

The veteran's representative, in the November 1999 written 
brief presentation, has claimed that the veteran's previous 
examinations were inadequate for rating purposes.  The Board 
agrees that they did not properly address any additional loss 
of function resulting from pain.  Furthermore, they did not 
provide adequate ranges of motion for use in adjudicating the 
veteran's claim.  Therefore, the Board feels that the 
evidence from an additional examination is required.

The Board feels that a VA examination which specifically 
provides information for rating the veteran's disability and 
which provides information regarding any additional 
disability resulting from pain would be useful.

The Board also notes that the veteran has stated that he 
received treatment from the Muskogee, Oklahoma, VA Medical 
Center.  The Board feels that those records should be 
acquired and associated with the veteran's claims folder.

Accordingly, this case is REMANDED for the following 
development:

1.  The veteran's medical records from 
the Muskogee, Oklahoma, VA Medical Center 
should be acquired and associated with 
the veteran's claims folder

2.  The RO should schedule the veteran 
for a VA spine examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide 
ranges of active and passive motion 
of the veteran's lumbar spine, as 
expressed in degrees for forward 
flexion, backward extension, right 
rotation, left rotation, right 
lateral flexion, and left lateral 
flexion.  Additionally, the examiner 
should state whether there is any 
additional limitation of motion 
resulting from pain.

c)  The examiner should state 
whether or not the following signs 
are shown.  For each sign that is 
shown, the examiner should provide 
an opinion, to the extent possible, 
as to the frequency and/or severity 
as appropriate:

1)  pain on motion;
2)  muscle spasm on extreme 
forward bending;
3)  unilateral loss of lateral 
spine motion in the standing 
position;
4)  listing of the spine to the 
opposite side;
5)  positive Goldthwait's sign;
6)  marked limitation of forward 
bending in the standing 
position;
7)  loss of lateral spine motion 
with osteo-arthritic changes;
8)  narrowing or irregularity of 
joint space;
9)  abnormal mobility on forced 
motion; or
10)  recurring attacks of 
intervertebral disc syndrome;


For each sign listed, the examiner 
should specifically state whether or 
not that sign is shown, and if 
shown, should provide an opinion as 
to the frequency and/or severity.  
The examiner should specifically 
state whether or not there is any 
objective evidence of pain on motion 
as a result of this disability and 
should provide a detailed opinion 
regarding the extent of any 
functional loss due to pain.

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


